The order granting plaintiff’s motion for partial summary judgment, and the judgment entered thereon, are reversed on the law and the facts, with costs, and the motion is denied, with ten dollars costs. We think that the pleadings, and the testimony of the defendant, given by its president on the examination before trial, disclose a sharp issue of fact as to whether plaintiff’s commissions Were to be payable upon the gross amount of the sales made by him, or the net amount of the proceeds of the sales received by defendant. This issue is a substantial one, and should be disposed of on a trial of the action on its merits-
Kelly, P. J., Rich, Jaycox, Manning and Kapper, JJ., concur.